                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DMSION
                                   No. 4:18-CV-108-D


GUY FERRANTE, and                                   )
DEBORAH FERRANTE,                                   )
                                                    )
                               Plaintiffs,          )
                                                    )
                      v.                            )                      ORDER
                                                    )
WESTIN ST. JOHN HOTEL CO., and                      )
VISTANA SIGNATURE VACATIONS                         )
                                                    )
                               Defendants.          )


       On August 2, 2018, Guy Ferrante and Deborah Ferrante (collectively, "plaintiffs") moved

for default judgment against Westin St. John Hotel C9. ("Westin") and Vistana Signature Vacations

("Vistana") [D.E. 15V OnAugust9, 2018, Westinrespondedinopposition [D.E. 16]. On August

16, 2018, plaintiffs replied [D.E.   17]~   As explained below, the court denies plaintiffs' motion for

default judgment.

       Plaintiffs purchased three timeshare interests in properties owned by Westin and managed

by Vistana on the island of St. John in the United States Virgin Islands. See [D.E. 1]         ~~   6-8.

Plaintiffs financed the purchases with purchase loans from defendants. See id. W9, 18, 20-22. The

purchaSe agreements required plaintiffs to pay "annual maintenance fees." Id. ~ 9, 11. Plaintiffs

allege that, in addition to the anilual maintenance fees, defendants charged plaintiffs "point

assessments." Id. ~ 10. Plaintiffs contend that they never agreed to pay point assessments, and do

not define point assessments in the complaint. See id. ~~ 12-17. Nonetheless, defendants required




       1
         Plaintiffs initially referred to Vistana as "Vistana Signature Vacations." See [D.E. 1]. This
defendant's legal name apparently is "Vistana Signature Experiences." See [D.E. 13] 1; [D.E. 13-1];
[D.E. 16] 1.                                    ,
plaintiffs to pay separate maintenance fees and point assessments for each of their three properties.

See id. , 17. Plaintiffs refused to pay the point assessments.

       In 2017, plaintiffs held one timeshare interest lien-free, but the remaining two interests still

carried purchase loans. See id., 18.2 Plaintiffs allege that defendants refused to allow plaintiffs

access to the timeshare interests unless plaintiffs paid the outstanding maintenance fees and point

assessments. See id. , 19. Defendants offered plaintiffs a settlement agreement in which defendants

would forgive plaintiffs'· outstanding fees (totaling approximately $5,000) in exchange for plaintiffs

renouncing any interest in the tWo timeshares with loan balances. See id., 23. Plaintiffs refused.

ld. In October. and November 2017, defendants cancelled plaintiffs' outstanding purchase loans

without notifying plaintiffs. See id. , 24. In 2018, plaintiffs learned that they no longer owned any

interest in the two timeshares because defendants had foreclosed on their interests. See id. , 26. As

for the timeshare in which they hold an interest lien-free, plaintiffs allege that defendants barred

them from accessing it and that defendants intend to foreclose on their interest. See id. , 37.

       On June 19, 2018, plaintiffs, proceeding pro se, filed a complaint against Westin and Vistana

Signature Vacations. On the same day, the court issued summonses to Westin and Vistana Signature

Vacations. Plaintiffs properly served process on Westin [D.E. 12]. Plaintiffs incorrectly identified

Vistana'slegalname andneverproperlyserved Vistana. See [D.E. 9] 1; [D.E. 16] 1 &n.l. On July

13, 2018, an attorney filed a notice of appearance on behalf of Westin and moved for an extension

of time to file an answer [D.E. 7, 9, 10]. On the same day, the court granted Westin's consent

motion and noted that Westin needed to file its answer by July 31, 2018 [D.E. 11].

       On July 16, 2018, plaintiffs moved to amend their complaint to correct Vistana's name to

"Vistana Signature Experiences" and to correct Vistana' s agent. [D.E. 13]; see [D.E. 13-1]. On July



       2
         Interest number one had a fair market value of$38,100 and an outstanding loan balance
of $31,778.98. [D.E. 1], 21. Interest number two had a fair market value of $51,100 and an
outstanding loan balance of$42,199.37. Id., 22.

                                                  2
23, 2018, the court granted plaintiffs' motion and noted plaintiffs needed to file the amended

complaint no later than August 3, 2018 [D.E. 14]. On August 2, 2018, plaintiffs moved for default

judgment [D.E. 15].

       The court denies plaintiffs' motion for default judgment. First, plaintiffs have not received

an entry of default. See Fed. R. Civ. P. 55(a). "After entry of default, and upon application by the

non-defaulting party, the court may enter default judgment." Bayyiew Loan Servicing. LLC v.

Locklear, No. 7:15-CV-220-D, 2017 WL 3080750, at *7 (E.D.N.C. July 18, 2017) (unpublished),

appeal dismissed, 736 F. App'x 405 (4th Cir. 2018) (per curiam) (unpublished); see Calhoun v.

Colvin, No. 5:1-3-CV-108-D, 201~ WL 4243784, at *5 (E.D.N.C. July 22, 2014) (unpublished);

Boyer v. Adams, No. 5:11-CV-53-FL, 2012 WL 530003, at *1 (E.D.N.C. Feb. 17, 2012)

(unpublished). Moreover, the court declines to direct entry of default. The policy underlying the

Federal Rules of Civil Procedure favors trials on the merits. See Colleton Preparatory Acad.. Inc.

v. Hoover Universal. Inc., 616 F.3d 413,417 n.3 (4th Cir. 2010) (collecting cases); United States v.

Moradi, 673 F.2d 725, 727 (4th Cir. 1982); Reizakis v. Loy, 490 F.2d 1132, 1135 (4th Cir. 1974);

Brogliev. Mackay-Smith, 75 F.R.D. 739,742 (W.D. Va. 1977); Calho1m, 2014 WL4243784, at *5.

In addition, the Fourth Circuit disfavors default judgment.   See,~' Lolatchy v. Arthur Murray. Inc.,

816 F.2d 951, 954 (4th Cir. 1987).

       Plaintiffs failed to file an amended complaint in accordance with the court's order. See [D.E.

14] ("Plaintiffs motion to file an amended complaint ... is granted. The amended complaint is due

no later than August 3, 2018." (emphasis added)). Under Rule 15(a)(3), referenced in the court's

order, defendants were not required to file an answer until plaintiffs filed an amended complaint.

See Fed. R. Civ. P. 15(a)(3). Because plaintiffs moved for default judgment one day before plaintiffs

were required to file their amended complaint, defendants are not in default. Defendants must be

given at least fourteen days to respond once plaintiffs file their amended complaint. See id.




                                                  3
       Finally, plaintiffs have failed to present evidence that they served defendant Vistana

Signature Experiences consistent with Ru1e 4 of the Federal Rules of Civil Procedure. See

Carmichael v. IrwinMortg. Corp., No. 5:14-CV-122-D, 2014 WL 7205099, at *4 (E.D.N.C. Dec.

1?, 2014) (unpublished); Deo v. N.C. Dep't ofEnv't & Nat. Res., No. 5:13-CV-323-D, 2014 WL

3738448, at *1 (E.D.N.C. Ju1y 29, 2014) (unpublished). "Absent waiver or consent, a failure to

obtain proper service on the defendant deprives the court of personal jurisdiction over the

defendant." Koehler v. Dodwell, 152 F.3d 304, 306 (4th Cir.1998). Ru1e 4(a)(1)(B) requires that

a summons "be directed to the defendant." Fed. R. Civ. P. 4(a)(1 )(B). Because plaintiffs incorrectly

served "Vistana Signature Vacations," defendant Vistana has not been served in accordance with

Ru1e 4. Although the court recognizes that it enjoys some discretion in enforcing Ru1e 4 when a

party has actual notice, ''the ru1es are there to be followed, and plain requirements for the means of

effecting service of process may not be ignored." Armco. Inc. v. Penrod-Stauffer Bldg. Sys.. Inc.,

733 F.2d 1087, 1089 (4thCir.1984); Pitts v. O'Geary, No. 5:13-CV-116-D, 2014 WL229350, at *4

(E.D.N.C. Jan. 21, 2014) (unpublished).

       In sum, the court DENIES plaintiffs' motion for defau1t judgment [D .E. 15]. Plaintiffs shall

file and serve their amended complaint on or before November 16, 2018. Defendants may plead in

response to the amended complaint in accordance with Ru1e 15(a)(3). Once plaintiffs file their

amended complaint, the clerk shall amend the docket to reflect Vistana_' s legal name, Vistana

Signature Experiences.

       SO ORDERED. This _lQ_ day of October 2018.




                                                  4
